07/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANAFI                           R;;
                                                                                       ,
                                                                                     Case Number: PR 06-0544


                                       PR 06-0544
                                                                              JUL 2 7 2021
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
 IN RE PETITION OF WILLIAM L. MANAGHAN                                       State of Montana

 FOR REINSTATEMENT TO ACTIVE STATUS IN                                    ORDER
 THE BAR OF MONTANA



       William L. Managhan has petitioned the Court for reinstatement to active status in
the State Bar of Montana. Managhan was placed on inactive status on or about July 13,
2021,for failing to comply with the Rules for Continuing Legal Education for the reporting
year ending March 31, 2021. Attached to the Petition is a letter from the State Bar stating
that Managhan has now completed all CLE requirements for that reporting year. The
Petition states that Managhan is not currently subject to disciplinary proceedings and'has
not committed any acts or omissions sanctionable under the Rules ofProfessional Conduct
while on inactive status. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of William L. Managhan for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana,
Managhan shall be reinstated.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this -LI-day of July, 2021.

                                                              ,   l'     7/
                                                                          t
                                                                          4 ir)1
                                                              Chief Justi

                                                                          <
    7




        Justices




2